Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00715-CV

                               TK HANKS LP and Paloma Capital LLC,
                                         Appellants

                                                    v.

                                 ENERFIN FIELD SERVICES LLC,
                                           Appellee

                     From the 218th Judicial District Court, La Salle County, Texas
                                  Trial Court No. 11-07-00120-CVL
                               Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 11, 2015

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have resolved

their dispute by agreement. The motion is granted, and this appeal is dismissed. See TEX. R. APP.

P. 42.1(a); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex. App.—San Antonio

2001, no pet.). Costs of appeal are taxed against the parties who incurred them. See TEX. R. APP.

P. 42.1(d).

                                                         PER CURIAM